Citation Nr: 0021255	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  93-18 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to an increased evaluation for thrombophlebitis 
of the left lower extremity, currently rated as 10 percent 
disabling.

Entitlement to service connection for degenerative arthritis 
and degenerative disc disease of the spine (to include the 
cervical, thoracic, and lumbar regions).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and KTC, MD



ATTORNEY FOR THE BOARD

Richard T. Foss-Lacey, Associate Counsel


INTRODUCTION

The veteran had active service from November 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) for appellate review following adverse rating 
determinations by the St. Petersburg, Florida, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The case was most recently before the Board in March 1998 at 
which time it was determined that new and material evidence 
had been submitted to reopen the claim of entitlement to 
service connection for a back disability, and the claim of 
entitlement to an initial compensable evaluation for 
thrombophlebitis of the left leg was remanded to the RO for 
further development and adjudicative actions.

In February 1999 the RO granted entitlement to service 
connection for compression fractures at T3,T4 with assignment 
of a noncompensable effective October 26, 1990; an initial 
(compensable) evaluation of 10 percent for thrombophlebitis 
of the left lower extremity effective from the date of the 
grant of service connection, January 14, 1991; and denied 
entitlement to service connection for fracture of the 
cervical spine, and degenerative changes of the cervical, 
thoracic, and lumbar spine.  The veteran appealed the 
foregoing determinations of the RO in their entirety.

The veteran presented testimony before a Hearing Officer at 
the RO, as he did previously in January 1993, transcripts of 
which have been associated with the claims file.  Testimony 
at earlier held hearings on file is no longer relevant to the 
issues currently on appellate review.

In April 2000 the RO granted entitlement to an increased 
(compensable) evaluation of 10 percent for compression 
fractures at T3, T4 effective December 2, 1998.  In a 
subsequently submitted statement the veteran expressed 
satisfaction with the foregoing grant, and this claim is no 
longer considered part of the current appellate review.  The 
RO also affirmed it previous denial of entitlement to service 
connection for disabilities of the spine re-characterized as 
degenerative arthritis and disc disease of the cervical 
spine, and lumbar arthritis and disc disease.

The case has been returned to the Board for further appellate 
review.

The Board notes that although the RO included in its February 
1999 determinations a denial of entitlement to service 
connection for a fracture of the cervical spine with which 
the veteran filed a notice of disagreement, it has not issued 
a statement of the case addressing this claim.  The claim of 
entitlement to service connection for a fracture of the 
cervical spine is addressed in the remand portion of this 
decision.

This case has been returned to the Board for further 
appellate review.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
degenerative arthritis and degenerative disc disease of the 
spine (to include the cervical, thoracic, and lumbar regions) 
is not supported by cognizable evidence showing that it is 
plausible or capable of substantiation.

2.  The evidentiary record does not show that 
thrombophlebitis of the left lower extremity is productive of 
persistent swelling increased on standing or walking for 1 or 
2 hours, readily relieved by recumbency; or moderate 
discoloration, pigmentation, or cyanosis.  Nor do such 
medical records demonstrate persistent edema, incompletely 
relieved by elevation of extremity, with or without beginning 
stasis pigmentation or eczema.

3.  The evidentiary record does not show that 
thrombophlebitis of the left lower extremity is productive of 
persistent swelling increased on standing or walking for 1 or 
2 hours, readily relieved by recumbency; or moderate 
discoloration, pigmentation, or cyanosis; or persistent 
edema, incompletely relieved by elevation of extremity, with 
or without beginning stasis pigmentation or eczema.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
degenerative arthritis and degenerative disc disease of the 
spine (to include the cervical, thoracic, and lumbar regions) 
is not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an initial evaluation in excess of 10 
percent for thrombophlebitis of the left lower extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  
38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7121 (effective 
prior to January 12, 1998); 38 C.F.R. § 4.104, Diagnostic 
Code 7121; 62 Fed. Reg. 65207-65224 (Dec. 11, 1997) 
(effective January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Entitlement to service connection for 
degenerative arthritis and degenerative 
disc disease of the spine (to include the 
cervical, thoracic, and lumbar regions).

Factual Background

The appellant's neck and spine were evaluated as normal at 
his November 1942 induction physical examination.  His 
medical records do not reveal any pertinent treatment while 
in service.  

At the October 1945 separation physical examination, the neck 
and spine were both evaluated as normal.  The summary of 
defects did not list anything as to his cervical, thoracic, 
or lumbar regions of the spine; or an in-service fall.

In an August 1951 Air Force document - a notification of 
personnel action, it was stated that the appellant was then 
resigning "due to an old injury received while in Navy 
during World War II."  Such injury was not detailed.  The 
document continued that such action was recommended by a 
physician, and that the injury at issue "could be of a 
temporary nature." 

A VA medical record from November 1954 was procured by the 
RO.  This record dates from that time when the appellant 
injured himself when falling over posts.  He apparently 
experienced no problems until 2 weeks after such injury.  He 
then felt discomfort in the upper dorsal spine and a "kink" 
in his neck.  In sum, there was pain in the upper back and 
lower neck regions.
The appellant in November 1954 brought with him x-rays which 
had been taken elsewhere.  The VA physician believed that 
such x-rays revealed an old deformity at D-3 to D-4.  He 
found that there was no "fresh fracture."  It was opined 
that the appellant's history was not compatible with 
fracture(s) of the vertebra(e).  The physician's diagnosis 
was that of an old healing contusion of the dorsum.

The appellant, in November 1954, entered a claim for VA 
treatment.  He asserted inter alia pain in his upper back and 
lower neck regions as the result of having fallen on some 
posts two weeks earlier.  A brief physical examination 
concluded in a physician's diagnosis of an old contusion of 
the lower neck and upper back.  

Yet another claim was posted to the RO in November 1987.  The 
appellant alleged at that time that, at his separation 
physical examination, he had pertinently informed his 
physician of back problems; he did not say that he had a 
current back condition.

A couple of fellow servicemen statements were furnished at 
about this time.




In the first, dated November 1987, the appellant's supervisor 
related that during the storm in question, the appellant fell 
approximately 10 feet, "[i]njuring himself about the [b]ack 
and [s]holder [sic] area."  The supervisor commented that he 
was examined by the ship's physician, who took him to sick 
bay.

The second undated statement shows that the appellant had 
fallen from a ladder and then complained of pain in the neck 
and shoulders.  The serviceman concluded by saying that the 
appellant went for treatment to sick bay.

The appellant, in February 1989, was afforded an RO hearing.  
In talking about his in-service injuries, he seemed to focus 
upon damage to his ankle and knees.  Later, he contended that 
a few years post-separation, his back continued to trouble 
him; and that x-rays demonstrated that his back was 
"broken" in two different places.  He insisted that he 
injured his back while in service, but acknowledged at the 
same time that he had no proof -- he admitted that the back 
injury was not recorded at the time that it happened.  The 
appellant observed that he had not gotten any treatment or 
evaluation for his back post-discharge.  However, he claimed 
that x-rays taken in 1951 or 1952 disclosed an "old" 
injury.  The appellant likewise argued that he had not 
sustained any back injury(-ies) following his discharge.  
Lastly, by back, the appellant meant his cervical spine area.  
Transcript, February 1989.

The appellant, in August 1989, was afforded another RO 
hearing.  He again maintained that he had experienced an 
injury to his back during service; and that he felt back pain 
later in service.  The appellant described his back pain as 
being that of the upper back, almost neck; then he 
characterized the pain as thoracic.  Finally, the appellant 
conceded that he did not report any back disorder/pain at his 
separation physical examination.  Transcript, August 1989.

The RO was furnished several lay statements in September 
1989.

A former co-worker, who worked with the appellant from 1976 
to 1982, recounted that the appellant had told him that he 
had injured his legs, back, and right shoulder while in 
service in WWII.  As to then-current symptomatology, the 
friend wrote, "At times [the appellant] looked like his back 
was giving him trouble . . . ."

Another co-worker informed that he had known the appellant 
since 1978, and that he displayed problems with his right 
shoulder.  This person did not mention a back injury or 
disorder.

An old friend emphasized the alleged impact on the 
appellant's legs from his service in the military during 
WWII.  The friend remarked, "He also said his back and 
shoulder were hurt during a storm."  In conclusion, it was 
pointed out, "I am no doctor, but it appears to me, from 
seeing him, that he has had this trouble ever since 
discharge."

In September 1989, another statement from an old friend was 
given to the RO.  This statement similarly began with a 
discussion concerning the appellant's legs, followed by a 
comment that "[h]e also told me of a back and shoulder 
injury received during a storm."  The friend spoke of some 
symptomatology, adding at the end, "He would also look rigid 
like his back was giving him trouble at times."

The physician, KTC, MD, who treated the appellant during WWII 
wrote out a statement in December 1990.  This physician 
reported a number of conditions which the appellant suffered 
during his WWII service.  Subsequently, he pointed out that 
the appellant was only one to sustained injury during the 
storm at issue, with his falling 10 feet from an iron ladder.  
After the fall, he was brought to sick bay, complaining of 
pain in the upper back and neck.  The appellant then gave the 
retired physician his version of alleged medical events since 
service.  Based upon this history, the physician opined, "In 
the absence of a history of injury to the neck other than 
[that in service], it would appear, more likely than not, 
that the compression fractures [of which the appellant told 
him] were sustained in the accident."

The appellant, in a March 1991 statement, argued that his 
"broken back" was incurred in the line of duty.  He said 
that the evidence already submitted "proves continuous back 
trouble."

In June 1991 the appellant confessed that he had fallen over 
a fence post.  However, he maintained that the VA physician 
who saw him opined that x-rays disclosed an "old fracture"; 
and that such x-rays showed that his above fall "had nothing 
to do with it [x-ray abnormalities]."  The appellant urged 
that since he presented "old" x-rays, that proved that he 
was receiving relevant treatment before the VA 
treatment/evaluation visit.

The appellant was afforded another RO hearing in October 
1991.  Dr. KTC., the above physician, testified at this 
hearing.  He testified that in the storm, the appellant hit 
the back of his neck.  

The appellant alleged at the hearing that he had informed the 
physician at the separation physical examination about his 
back.  Regarding his back injury, he again maintained that he 
had fallen off a ladder while on ship, and contended that he 
faced continuous problems since this injury.  

The appellant talked some about his current symptomatology.  
He expressed conditions of the neck area - cervical spine - 
and middle back - thoracic spine.  For instance, he stated 
that it was difficult for him to turn his neck.  Transcript, 
October 1991.

The appellant, in a January 1992 statement to the RO, 
advanced that he had been treated for his back for several 
years following discharge by a Dr. P..

The appellant was again offered an RO hearing in January 
1993.  He emphasized again his in-service injury.  This time, 
he said that he did tell the physician at his separation 
physical examination, but that the physician dismissed the 
condition as probably just a bruise.  

The appellant, however, again insisted that he has suffered 
problems with his back since the in-service injury.  He 
stated that his initial VA treatment/evaluation was in 1954, 
but that he had been treated by private physicians, including 
chiropractors, from 1945 to 1954.  For the record, the 
appellant did not produce such private medical records at the 
hearing, nor did he indicate where or how such records might 
be secured.  Finally, the appellant announced that he has to 
take "severe" pain pills for his back.  Transcript, 
January 1993.

The appellant was scheduled for a VA examination in December 
1998.  Cervical spine x-rays established, inter alia, 
degenerative changes.  X-rays of the thoracic spine disclosed 
degenerative changes, inter alia.  Lastly, lumbosacral x-rays 
showed scoliosis and degenerative change of the lumbar spine.  
The reviewing physician stated as well that there was 
presumptive degenerative disc disease at the L-5 to S-1 
level.  Opinion(s) regarding etiology was not proffered.

The appellant reported his injury story at the December 1998 
VA examination.  He said that in falling, he landed flat on 
his back.  Despite that version, the appellant charged that 
he subsequently suffered pain in his neck and upper thoracic 
spine.  He alleged that, post-separation, he continued to 
have symptomatology in his neck and upper thoracic spine; he 
said that he was treated by his father, a general 
practitioner, during this time period.  The appellant related 
his post-discharge injury to his back.  

In doing so, he repeated that "old" x-rays at his disposal 
then demonstrated "old" fractures involving the thoracic 
spine.  The appellant stated that he had had no treatment for 
his cervical or thoracic spine since 1977.

The December 1998 specialist reviewed the appellant's prior 
medical records as well as records brought to the 
examination.  The medical history, according to the VA 
specialist, revealed that the appellant "probably suffered 
fractures of both thoracic vertebrae originally in his fall . 
. . in July 1945."  

The appellant's November 1954 injury was touched upon, as 
well as the fact that x-rays taken at that time disclosed 
"for the first time these fractures, but they were deemed to 
be old at that time and in this examiner's [opinion] probably 
emanated from his injury in July 1945 since there were no 
further intercurrent injuries."

The specialist additionally found in December 1998, "In this 
examiner's opinion there was no significant additional injury 
suffered in the November 1954 accident, and there are no two 
separate disabilities."  He decided, "All of his present 
symptoms and findings, i.e., the fracture involving his 
thoracic vertebrae in my opinion emanate from the July 1945 
injury."  

Medical records were secured by the RO.  Testing conducted in 
April 1999 exposed multiple abnormalities of the cervical 
spine and lumbar spine.  None of these abnormalities, or 
changes, was connected to the appellant's military service.

In February 2000, the appellant was granted another RO 
hearing.  He testified at his hearing that in his in-service 
fall, he fell more on his upper back than elsewhere on his 
back.  But at the same time he alleged that he injured the 
whole of his back in the in-service fall.  The appellant 
maintained that his initial post-service treatment for his 
back took place only 20 days thereafter.  Lastly, he 
described all of his symptomatology - neck, thoracic, and 
lumbosacral.  Transcript, February 2000.


Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, 
service.  38 U.S.C.A. § 1110 (West 1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Continuous service for 90 days or more during a period of 
war, and post service development of a presumptive disease 
such as arthritis to a degree of 10 percent within one year 
from the date of termination of such service, establishes a 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under Court case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well-grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronin."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).

The factual basis for service connection may be established 
by medical evidence, competent lay evidence, or both.  38 
C.F.R. § 3.307(b).  In general, lay witnesses such as the 
appellant are only competent to testify as to factual 
matters, such as what symptoms an individual was manifesting 
at a given time.  Issues involving medical causation, onset, 
etiology, and diagnosis require competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

A claimant must present evidence of a well-grounded claim.  
That is, a plausible claim, one which is either meritorious 
on its own or capable of substantiation.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well-grounded claim must 
be supported by evidence, not just allegations.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a claim is 
not well-grounded, then no duty to assist the claimant in the 
development of the claim attaches to VA.  38 U.S.C.A. § 
5107(a).

The Court has held that a well-grounded claim requires 
competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Brown 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In determining whether a claim is well-grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or the fact asserted is beyond the 
competence of the person making that assertion.  King v. 
Brown, 
5 Vet. App. 19, 21 (1993).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event; or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be afforded the appellant.  
38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 4.3 (1999).

Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for 
degenerative arthritis and degenerative disc disease of the 
spine (to include the cervical, thoracic, and lumbar regions) 
must be denied as not well grounded.

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Epps, Caluza, supra. 




The record shows that the veteran has degenerative arthritis 
and degenerative disc disease of the spine.  However, he has 
failed to provide medical evidence of a nexus between his 
current disorders of the spine and his period of active 
service.  There are no documented medical opinions or other 
competent evidence of record linking his current spinal 
disorders to service.  VA and private medical professionals, 
as reported earlier, while commenting on the veteran's 
current disorders and service, aside from the disability of 
the thoracic for which service connection has already been 
granted, have not linked any other spinal disorder to 
service.

In addition there is no evidence that any chronic disease was 
shown in service or during an applicable presumption period.  
Nor is there medical evidence of a relationship between the 
veteran's current spinal disorders and any alleged continuity 
of symptomatology.  See Voerth v. West, 13 Vet. App. 117 
(1999); McManaway v. West, 13 Vet. App. 60 (1999); Savage v. 
Gober, 10 Vet. App. 488 (1997).

The veteran's own opinions and statements will not suffice to 
well ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's spinal disabilities are related to a disease or 
injury incurred in service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).






The Board notes the appellant has not indicated the existence 
of any evidence that has not already been requested and/or 
obtained which would serve to render this claim as well-
grounded.  38 U.S.C.A. § 5103(a) (West 1991); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of a link 
between his current spinal disorders and any incident of 
service.  

Consequently, the Board concludes that his claim of 
entitlement to service connection for degenerative arthritis 
and degenerative disc disease of the spine (to include the 
cervical, thoracic, and lumbar regions) is not well grounded.  
38 U.S.C.A. § 5107(a).

The Board views the above discussion as sufficient to inform 
the appellant of the elements necessary to reopen a claim for 
service connection for degenerative arthritis and 
degenerative disc disease of the spine (to include the 
cervical, thoracic, and lumbar regions).  See Graves v. 
Brown, 8 Vet. App. 522 (1996); see Robinette v. Brown, 8 Vet. 
App. at 77-8 (1995); see also McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997);  Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

As the veteran's claim of entitlement to service connection 
for degenerative arthritis and degenerative disc disease of 
the spine (to include the cervical, thoracic, and lumbar 
regions) is not well-grounded, the doctrine of reasonable 
doubt is not applicable.



II.  Entitlement to an increased 
evaluation for thrombophlebitis of the 
left lower extremity.

Factual Background

The appellant was scheduled for VA examination in November 
1991.  At the examination, he complained of swelling and 
discoloration of his left leg, along with some pain.  He 
claimed that he cannot do much standing.

On observation in November 1991, blood pressure was equal in 
both lower extremities.  The examiner did not discern any 
cords or lumps - of the thigh or calf, and there was no 
pitting edema of either leg.  Following the appellant's 
standing for 
3 minutes, the specialist did not detect any abnormality - no 
varicose veins.  Other testing was normal, and both stasis 
and cyanosis were absent.  The relevant diagnosis in November 
1991 was history of thrombophlebitis of the left leg; there 
was no "active diagnosis."

In June 1992 the appellant's physician diagnosed him as 
having varicose veins.  The physician did not reference 
thrombophlebitis.

The appellant, in January 1993, was afforded an RO hearing.  
Concerning his left leg, he testified as to discoloration and 
lumps.  He stated that standing hurts - that standing after 1 
hour causes him pain.  He reported that he can only walk 6-8 
blocks before he has to rest his legs.  Additionally, he 
alleged "severe" cramping and trouble with balance with 
cramping; swelling is/was present as well.  The appellant, 
regarding treatment, spoke of elevating his legs as much as 
possible and wearing support stocking.  The Board observes 
that the appellant furnished a physician's statement at the 
hearing.  The statement, or prescription form, contains 
diagnoses of varicose veins and venous insufficiencies.  
There is no mention of thrombophlebitis.  Transcript, January 
1993.



The appellant provided a similar statement following the 
above hearing.  In such statement, the physician marked 
several diagnoses, including: venous insufficiency; 
peripheral vascular disease; pretibial edema; and stasis 
dermatitis.  Thrombophlebitis, again, was not enumerated.

In November 1993, the appellant complained of leg cramps and 
problems with circulation at VA treatment.  He requested 
stockings for his lower extremities.  A physical examination 
was performed, and no active thrombophlebitis was found.

In October 1995, the appellant, during VA 
treatment/evaluation, requested stockings for his lower 
extremities.

The VA examination took place in April 1996.  The appellant 
then described a variety of symptomatology such as edema and 
pain/ache.  The appellant, on physical examination, walked 
without difficulty.  His pulses were normal bilaterally.  The 
VA examiner found no significant edema, nor evidence of 
stasis ulcerations or stasis dermatitis.  Skin temperature 
was normal.  The only abnormality learned was "mild" 
varicosities bilaterally.  Finally, the physician did not 
view any palpable evidence of superficial thrombophlebitis.

The April 1996 diagnosis was "[c]hronic venous 
insufficiencies of the left leg after deep venous 
thrombophlebitis . . . ."  The specialist, in conclusion, 
offered, "Again, I support the diagnosis of chronic venous 
insufficiency and overall will regard it as 
. . . mild in nature, as the patient is adequately taking 
care of his legs."

In a September 1996 statement, the appellant again talked 
about his left leg problems.  He complained of a swollen leg 
with fairly common ulcers; he also said that he experienced 
color changes with the leg.  The appellant related relevant 
VA treatment, including the provision of elastic stockings 
and a recommendation to stay off his feet.  Lastly, he 
acknowledged that the severity of his disorder varied.

In November 1996, the appellant sought treatment, complaining 
of pain in both legs.  On a brief physical examination, it 
was observed that he ambulated without distress.  It was 
pointed out that he was wearing support stockings.  The VA 
physician did discover the presence of ulcers, but there was 
no edema.  A history of deep venous thrombophlebitis was the 
pertinent diagnosis.

A February 1999 VA examination report shows the veteran 
claimed that his legs tend to swell.  Relief of the swelling, 
he said, comes by way of propping up his feet.  He continued 
to wear elastic hose, but small ulcers still did occur.  
Marked swelling was not a problem.  However, moderate 
superficial varicosities were present.

Minimal pedal edema was discovered on observation in February 
1999.  But pedal pulses were palpable.  The examiner viewed 
several "very small" discolored areas about both legs; such 
areas represented recently healed small ulcerations.  No 
active ulceration was spotted.  Large varicosities were not 
present, though superficial saphenous varicosities were.  
According to the specialist, the appellant had "very little 
difficulty with ambulation at this time."  It was commented 
that the appellant persisted in wearing elastic hose.

The relevant diagnosis in February 1999 was one of history of 
deep vein thrombosis bilaterally, left leg greater than 
right, with persistent symptoms since that time.  

Again, the VA specialist did not diagnose an active 
thrombophlebitis.  Later in the examination report, the 
specialist determined that "elevation and elastic hose have 
controlled his swelling fairly satisfactorily."

The appellant, in February 2000, was again afforded an RO 
hearing.  Though his testimony was mainly concerned with 
other disabilities, the appellant did speak some about his 
legs.  For instance, he spoke of pain in his legs.  
Transcript, February 2000.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred in or 
aggravated by military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  

Under 38 C.F.R. § 4.7, where there is a question as to which 
of two evaluations shall be applied, the higher rating will 
be given if the disability picture more nearly approximates 
the criteria required for that rating.

The Board notes that this case involves an appeal as to the 
initial rating of the veteran's thrombophlebitis, rather than 
an increased rating claim where entitlement to compensation 
had previously been established.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (holding that in initial rating 
cases, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings).

Ratings shall be based as far as practicable upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

The criteria used to evaluate the appellant's left leg 
thrombophlebitis changed during the time when he was 
appealing his present claim.  Hence, the service-connected 
thrombophlebitis has been rated by the RO under 
38 C.F.R. Part 4, Diagnostic Code 7121 with application of 
the previous and amended criteria.

Pursuant to VAOPGCPREC 3-2000, when a provision of the Rating 
Schedule is amended while a claim for an increased rating 
under that provision is pending, the following analysis 
should be employed: whether the amended version is more 
favorable to the veteran; whether the amended version is less 
favorable to the veteran; or whether the post-amendment 
version is comparable to the 
pre-amendment version.

Similarly, under Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), where a law or regulation changes after a claim has 
been filed but before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant applies unless Congress has expressly indicated 
otherwise.

Under the criteria effective prior to January 12, 1998, 
unilateral phlebitis, or thrombophlebitis, including 
traumatic conditions:

A 10 percent evaluation was assigned for persistent moderate 
swelling not markedly increased on standing or walking.  For 
a 30 percent rating, there had to be persistent swelling 
increased on standing or walking for 1 or 2 hours, readily 
relieved by recumbency; or moderate discoloration, 
pigmentation, or cyanosis.  For persistent swelling subsiding 
only very slightly and incompletely with recumbency 
elevation; with pigmentation, cyanosis, eczema, or 
ulceration, a 60 percent evaluation was granted.  Lastly, the 
100 percent evaluation required, in short, massive swelling 
and severe pain.  38 C.F.R. Part 4, Diagnostic Code 7121 
(1992).

Under the revised criteria effective January 12, 1998, 
postphlebitic syndrome of any etiology, with the following 
findings attributed to venous disease:

A 10 percent evaluation is assigned for intermittent edema of 
extremity or aching and fatigue in leg after prolonged 
standing or walking, with symptoms relieved by elevation or 
compression hosiery.  Under the 20 percent evaluation, there 
must be persistent edema, incompletely relieved by elevation 
of extremity, with or without beginning stasis pigmentation 
or eczema.  A rating of 40 percent demands persistent edema 
and stasis pigmentation or eczema, with or without 
intermittent ulceration.  For a 60 percent rating, the is 
required persistent edema or subcutaneous induration, states 
pigmentation or eczema, and persistent ulceration.  A 100 
percent evaluation may be assigned for massive board-like 
edema with constant pain at rest.  38 C.F.R. Part 4, 
Diagnostic Code 7121 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be afforded the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially, the Board notes that it has found the appellant's 
increased rating claim to be well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  An allegation of an increased or 
worsened disability establishes a well-grounded claim.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
further satisfied that, to the extent possible, all relevant 
facts have been properly developed with respect to this 
claim; and that no further assistance to the appellant is 
required in order to comply with VA's duty to assist him in 
the development of his claim, as mandated by 38 U.S.C.A. 
§ 5107(a).

The Board concludes that the symptomatology reported above do 
not warrant an increased evaluation for left leg 
thrombophlebitis under either the previous or amended 
criteria.  

To be entitled to an increased disability rating - 30 percent 
- under the "old" criteria, the evidence of record would 
have to show persistent swelling increased on standing or 
walking for 1 or 2 hours, readily relieved by recumbency, or 
moderate discoloration, pigmentation, or cyanosis.  For a 20 
percent evaluation under the "new" code, there must be 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.  This is not shown by the evidence of record.

On observation in November 1991, discoloration, pigmentation, 
cyanosis, and swelling were all absent.  The relevant 
diagnosis in November 1991 was history of thrombophlebitis of 
the left leg -- there was not an "active diagnosis."

In a June 1992 statement, the appellant's physician diagnosed 
him as having varicose veins.  Thrombophlebitis was not 
referenced, along with any of the associated symptomatology 
above.

In November 1993, the appellant complained of leg cramps and 
problems with circulation at VA treatment; he did not cite 
discoloration, pigmentation, cyanosis, or swelling.  He 
requested some stockings for his lower extremities.  A 
physical examination did not find active thrombophlebitis.

Another VA examination took place in April 1996.  The 
appellant then described a variety of symptomatology such as 
edema and pain/ache; once again, he did not describe 
"persistent" swelling, or discoloration or pigmentation.  
The appellant, on physical examination, walked without 
difficulty.  His pulses were normal.  The VA examiner found 
no significant edema, nor evidence of stasis ulcerations or 
stasis dermatitis.  Skin temperature was normal.  The only 
abnormality detected was "mild" varicosities bilaterally.  
This physician did not view any evidence of thrombophlebitis.

The appellant sought treatment complaining of pain in both 
legs in November 1996.  On a brief physical examination, it 
was recorded that he ambulated without distress.  It was 
recorded that he was wearing his support stockings.  The VA 
physician did discover the presence of ulcers, but there was 
no edema.  A history of deep venous thrombophlebitis was the 
pertinent diagnosis.  Absent once more were swelling, 
discoloration, pigmentation, and cyanosis.

At the February 1999 physical examination the appellant 
asserted that his legs tend to swell.  He continued to wear 
elastic hose, but small ulcers still occurred.  Marked 
swelling was not a problem.  Moderate superficial 
varicosities were present.

Minimal pedal edema was found in February 1999.  But pedal 
pulses were palpable.  The examiner viewed several "very 
small" discolored areas about both legs; such areas were 
said to represent recently healed small ulcerations.  No 
active ulceration was there.  Large varicosities were not 
present, though superficial saphenous varicosities were.  
According to the specialist, the appellant had "very little 
difficulty with ambulation at this time."  It was pointed 
out that the appellant persisted in wearing elastic hose.

The February 1999 pertinent diagnosis was one of a history of 
deep vein thrombosis bilaterally.  The VA specialist did not 
diagnose an active thrombophlebitis.  Later in the 
examination report, this specialist determined that 
"elevation and elastic hose have controlled his swelling 
fairly satisfactorily."  So clearly the appellant at this 
examination - or any other examination - did not meet those 
criteria laid out under the "old" Diagnostic Code 7121.  In 
this regard, no question has been presented as to which of 
two evaluations would more properly classify the severity of 
the appellant's thrombophlebitis with application of either 
the previous or amended criteria.

As the Board has determined that there is no basis for a 
favorable determination of the appellant's appeal, there 
exists no basis for assignment of "staged" ratings.  
Fenderson, supra.

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to an increased rating for left leg 
thrombophlebitis.  Gilbert v. Derwinski, 
1 Vet.App.49, 53 (1990).

Additional Matter

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the RO provided the veteran 
with the criteria for assignment of an extraschedular 
evaluation and obviously considered them even though it did 
not discuss them at length, but did not grant the veteran an 
increased evaluation on an extraschedular basis.

The Court has further held that the Board must address 
referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the VA Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The Board does not find the appellant's disability picture to 
be so unusual or exceptional in nature as to warrant referral 
of his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

Left leg thrombophlebitis has not been shown to require 
frequent inpatient care or markedly interfere with 
employment.  The current schedular criteria adequately 
compensate the appellant for the current nature and extent of 
severity of his thrombophlebitis.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action on this question.


ORDER

The appellant, not having submitted a well-grounded claim of 
entitlement to service connection for degenerative arthritis 
and degenerative disc disease of the spine (to include the 
cervical, thoracic, and lumbar regions), his appeal is 
denied.

Entitlement to an initial evaluation in excess of 10 percent 
for thrombophlebitis of the left lower extremity is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted earlier, the RO did not issue a statement 
of the case in response to the veteran's notice of 
disagreement with its February 1999 denial of entitlement to 
service connection for a fracture of the cervical spine.  
When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is remanded to the RO for the following 
action:

The RO should issue a statement of the 
case in response to the veteran's notice 
of disagreement with its denial of 
entitlement to service connection for a 
fracture of the cervical spine.  The 
veteran should be advised of the need to 
timely file a substantive appeal if he 
wishes appellate review of his claim.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

